Case: 3:20-cv-00369-WHR-PBS Doc #: 37 Filed: 08/31/21 Page: 1 of 1 PAGEID #: 542




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION (DAYTON)

 ROBERT MCCOMB                           :   Case No. 3:20-cv-00369-WHR-PBS
                                         :
        Plaintiff,                       :   Judge Walter R. Rice
                                         :   Magistrate Judge Peter B. Silvain, Jr.
 v.                                      :
                                         :   ENTRY GRANTING JOINT MOTION FOR
 DOMINIUM PROPERTY                       :   EXTENSION OF TIME TO RESPOND TO
 MANAGEMENT, et al.                      :   PLAINTIFF’S FIRST SET OF DISCOVERY
                                         :   REQUESTS
        Defendants.                      :


       Upon motion of Defendants and for good cause shown, Defendants’ Joint Motion To Set

Response Date and/or Extension Of Time To Respond To Plaintiff’s First Set Of

Discovery Requests is hereby granted.        Defendants are each permitted an additional sixty

(60) days to respond to Plaintiff's First Set of Discovery Requests.


SO ORDERED.

                                              s/Peter B. Silvain, Jr.
                                              Peter B. Silvain, Jr.
                                              United States Magistrate Judge
